Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-3 and 5-23 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first work function layer wrapped around the first body between the gate dielectric and the gate electrode of the first body and a second work function layer wrapped around the second body between the gate dielectric and the gate electrode of the second body”. 

Regarding claim 15. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the at least one first body has a first cross-sectional shape and the at least one second body has a second cross-sectional shape, the first cross-sectional shape having a greater height than width and the second cross-sectional shape having a greater width than height”. 

Regarding claim 21. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first body is one a plurality of first bodies 

Regarding claim 22. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first body is one of a plurality of nanowires including a first nanowire and a second nanowire, the first gate structure defining a void vertically aligned between the first nanowire and the second nanowire”. 

Regarding claim 23. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first body is one of a plurality of first nanowires vertically stacked with a first vertical spacing therebetween, and the second body is one of a plurality of second nanowires vertically stacked with a second vertical spacing therebetween, the second vertical spacing being different from the first vertical spacing”. 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826